DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 4-5,10-16 in the reply filed on 21OCT2022 is acknowledged.
Claims 1-3,6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority having an earliest filing date of 27JUN2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Interpretation
	The Examiner notes that the claims do not require as part of the invention “complementary magnets”, “a manifold”, “a manifold magnet”, “an alignment track”, “a manifold shroud” or any of the associated elements of thereof. The claims are interpreted as requiring only a filter cartridge with structures considered appropriate/capable of the specified functions. 
Regarding claim 15, the sheath is part of the manifold and not the filter cartridge itself and thus does not provide structure to the filter cartridge, but rather the intended use of the filter cartridge as it is inserted into the manifold. See par. [0025].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 line(s) 2 sets forth the limitation “a surface of said stem”. It is unclear whether “a surface” of claim 10 is the same or different from “a top surface” of claim 4 line 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5,10-11,14-16 are rejected under 35 U.S.C. 103 as being unpatentable over REID (US 6533931) in view of CAIOZZA (US 20080083668).
Regarding claims 4-5,15, REID teaches a recycle filter cartridge and pressure vessel (title, Figs) including:
a housing body (Fig. 1 #54), said filter housing body having a side surface, and top surface;
a filter boss (Fig. 1 #56) extending radially outwards from said side surface;
a stem (Fig. 1 #44) extending the body and including ingress and egress ports (C4/L1-4) for fluid flow.
REID does not teach a filter magnet. However, CAIOZZA teaches a magnetically enhanced oil filter apparatus (title, Figs.) including a filter magnet (Fig. 3 #56) having a plurality of correlated magnets, said filter magnet positioned on top of the filter.
CAIOZZA teaches the apparatus permits ferromagnetic particles to be removed prior to being filtered through filtration material (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of REID with the magnet of CAIOZZA in order to filter ferromagnetic particles. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding placement of the magnet, it would be obvious to place it in or on the stem, which includes the inlet/outlets where magnetic filtration can take place before media filtration as suggested by CAIOZZA.
Regarding claims 10-11, CAIOZZA appears to teach the filter magnet is embedded into the housing (see e.g. Figs. 1,4 #58,54; par. [0055]). Regarding the top surface of the stem, any placement on the stem would be sufficient for magnetic filtration as long as the ports are not blocked.
Regarding claim 14, REID teaches O-ring (e.g. Fig. 3 #52’) situated circumferentially about said stem, and separating said ingress port from said egress port (C4/L37-41).
Regarding claim 16, CAIOZZA teaches said filter magnet (Fig. 3 #56) includes a field emission structure having multiple magnetic field emission sources situated at predetermined positions and having polarities relating to a predefined spatial force function that corresponds to said field emission structure (par. [0057]).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over REID (US 6533931) in view of CAIOZZA (US 20080083668) and MARKS (US 10865893).
Regarding claim 12, REID does not teach a spool valve. However, MARKS teaches a rotatable valve spool for a manifold (title, Figs.) wherein a filter cartridge (Fig. 12 #55) including a spool valve (Fig. 12 #10) with a stem (Fig. 12 #53) having two separately located channels, one for an ingress port and the other for an egress port (as seen in e.g. Fig. 4), said spool valve activated upon rotation (title, abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of REID with the rotatable spool valve of MARKS in order to direct fluid into and out of the cartridge in a reliable manner (C1/L14-25,31-34,47). The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over REID (US 6533931) in view of CAIOZZA (US 20080083668) and TUBBY (US 20070199876).
Regarding claim 13, REID does not teach a poppet valve. However, TUBBY teaches filter cartridge and system using linear actuation (title, Figs.) wherein a filter cartridge (Fig. 2 #58) includes a poppet valve (Fig. 27 #78) poppet valve located within a stem (at least upon use; if not within the stem, then would be obvious to put it in the stem of REID, which has fluid flow through the top).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of REID with the poppet valve of TUBBY in order to provide an automatic liquid shut-off system with improved safety features (par. [0081-0082]). The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777